        Case 3:20-cv-00338-BRW Document 1 Filed 07/07/20 Page 1 of 4




Bentley G. Stromberg
CLEMENTS, BROWN & McNICHOLS, P.A.
Attorneys at Law
bstromberg@clbrmc.com
321 13th Street
Post Office Box 1510
Lewiston, Idaho 83501
(208) 743-6538
(208) 746-0753 (Facsimile)
ISB No. 3737

      Attorneys for Defendants




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF IDAHO


REBECCA PATTERSON,                     )
                                       )       Case No: 3:20-cv-338
                     Plaintiff,        )
                                       )       NOTICE OF REMOVAL
                     vs.               )
                                       )
 CITY OF ELK RIVER, a political        )
 Subdivision of the State of Idaho,    )
                                       )
                     Defendant.        )
______________________________________ )


TO:   Plaintiff, REBECCA PATTERSON, and to your attorney of record CHRISTOPHER
      CALDWELL:




NOTICE OF REMOVAL                    -1-
         Case 3:20-cv-00338-BRW Document 1 Filed 07/07/20 Page 2 of 4




               Defendant City of ELK RIVER, a political subdivision of the State of Idaho,

hereby gives notice of the removal of this action from the District Court of the Second

Judicial District of the State of Idaho, in and for the County of Clearwater, to the United

States District Court for the District of Idaho, pursuant to 28 USC §§ 1331, 1441(a) and (c)

and 1446:

               1.     City of ELK RIVER, a political subdivision of the State of Idaho, is the

defendant in a civil action filed in, and presently pending before, the District Court of the

Second Judicial District of the State of Idaho, in and for the County of Clearwater, styled as:

“Rebecca Patterson, Plaintiff v. City of Elk River, a political subdivision of the State of

Idaho, Defendant”, Case No. CV18-20-0067.

               2. The Complaint was filed on March 9, 2020, and the Complaint was served

on defendant on June 12, 2020. The Complaint is the initial pleading setting forth the claim

upon which this action is based. This NOTICE OF REMOVAL is timely.

               3. The following consists of the entire state court record and docket sheet filed

to date in “Rebecca Patterson, Plaintiff v. City of Elk River, a political subdivision of the

State of Idaho, Defendant”, Case No. CV18-20-0067, and filed herewith as attachments to

this Notice:

                      Attachment 1 - Complete Case History

                      Attachment 2 - Summons - City of Elk River

                      Attachment 3 – Complaint and Demand for Jury Trial

                      Attachment 4 - Answer

NOTICE OF REMOVAL                             -2-
         Case 3:20-cv-00338-BRW Document 1 Filed 07/07/20 Page 3 of 4




              4. This action is a civil action, of which this Court has jurisdiction pursuant to

28 USC §§ 1331 and 1441(a) and (c), in that:

                     A. Plaintiff alleges that Defendant violated her rights under the

American’s with Disabilities Act, 29 U.S.C. § 12101 et seq.

                     B. Plaintiff’s Complaint also alleges pendent state law claims.

              C. The action is properly removable by Defendant pursuant to 28 USC §

1441(a) and (c).

              5. Defendant will promptly file a copy of this notice with the Clerk of the

District Court of the Second Judicial District of the State of Idaho, in and for the County of

Clearwater.

              WHEREFORE, Defendants respectfully request that this case proceed before

the United States District Court for the District of Idaho as an action properly removed.

              DATED this 7th day of July 2020.


                                           CLEMENTS, BROWN & McNICHOLS, P.A.


                                           By      /s/                                       .
                                                BENTLEY G. STROMBERG
                                                Attorneys for Defendant




NOTICE OF REMOVAL                             -3-
         Case 3:20-cv-00338-BRW Document 1 Filed 07/07/20 Page 4 of 4




                             CERTIFICATE OF SERVICE

              I hereby certify that on the 7th day of July 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which sent a Notice of
Electronic Filing to the following person:

             Christopher Caldwell
             CALDWELL LAW GROUP, P.L.L.C.
             350 N. 9th Street, Suite 500
             Boise, ID 83702
             Chris@caldwell-law.net


                                            /s/                                       .
                                          Bentley G. Stromberg




NOTICE OF REMOVAL                           -4-
